Citation Nr: 1632281	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955 (with honorable service) and from April 1955 to December 1957 (with other than honorable service).  He died in March 2010, and the appellant claims to be his surviving spouse for VA purposes.  According to VA law, the definition of "surviving spouse" includes an individual who was the spouse of the veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veterans without the fault of the spouse), and who has not remarried.  38 U.S.C.A. § 101(3).  Here, the Veteran and appellant had evidently been separated and living apart for decades prior to the Veteran's death.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision by the VA Pension Management Center (PMC) in St. Paul, Minnesota, which denied the appellant's claim for VA nonservice-connected death pension benefits, on the basis that her countable income was excessive for receipt of pension.  Subsequently, the case was transferred to the Houston, Texas Regional Office (RO), which currently has jurisdiction of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her substantive appeal form (VA Form 9) dated in July 2011, the appellant indicated that she desired a Board hearing at a local VA office (i.e., a Travel Board hearing).  In March 2016, the VA sent her a letter, notifying her of a videoconference hearing before a Veterans Law Judge that was scheduled for May 2016 at the RO.  The letter, however, was sent to the appellant at the Veteran's last known address in Houston before his death; it was not sent to the appellant at her last known address in San Antonio (the record shows that the Veteran and appellant were married but had apparently not lived together for decades).  Moreover, a follow-up letter in April 2016, reminding her of the videoconference hearing in May 2016, was sent to the same address in Houston.  

Then, according to VA's electronic VACOLS (Veterans Appeals Control and Locator System), the May 2016 hearing was postponed because the notice to the hearing was sent to the wrong address.  Thereafter, in May 2016, the VA sent a letter, addressed to the Veteran at his old Houston address, providing notice of a videoconference hearing before a Veterans Law Judge that was scheduled for June 2016 at the RO.  A follow-up letter was sent to the appellant in June 2016, again at the Houston address, reminding her of the videoconference hearing later in June 2016.  Records in the file indicate that the appellant failed to show for the June 2016 hearing.  

Despite the fact that none of these notification letters was returned as undeliverable, the Board finds that the appellant was not accorded due process.  First, she specifically indicated that she desired a Travel Board hearing, not a videoconference hearing.  Second, the hearing notification letters were all sent to the Veteran's last known address before he died, and not to the appellant's last known address in a different city (where she had been sent a supplemental statement of the case in January 2016).  

Therefore, the case must be returned to the RO so that a Travel Board hearing may be scheduled.  In that regard, it is noted that as the appellant evidently resides in San Antonio, the local VA office in San Antonio would be the likely choice of the hearing location.  In the interests of expediency, particularly as the appellant is of advanced age, the RO should inquire whether the appellant would prefer a videoconference hearing in lieu of a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should seek to determine whether the appellant would prefer a videoconference hearing in lieu of a Travel Board hearing, and then schedule her for the hearing of her choice at her local VA office.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).




